652 N.W.2d 97 (2002)
264 Neb. 799
STATE of Nebraska ex rel. COUNSEL FOR DISCIPLINE OF the NEBRASKA SUPREME COURT, Relator,
v.
Brien P. O'BRIEN, Respondent.
No. S-02-1094.
Supreme Court of Nebraska.
October 18, 2002.
HENDRY, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.
PER CURIAM.
Brien P. O'Brien, respondent, was admitted to the practice of law in the State of Nebraska on March 4, 1991. On April 25, 2002, a grievance was filed with the Office of the Counsel for Discipline against respondent. Respondent's alleged misconduct involved mishandling of client funds.
On September 25, 2002, respondent filed with this court a voluntary surrender of his license to practice law in the State of Nebraska. In his voluntary surrender of *98 license, respondent admitted the essential facts of the grievance and that he had violated Canon 1, DR 1-102(A)(1) and (4), and Canon 9, DR 9-102(A) and (B)(4), of the Code of Professional Responsibility and his oath of office. Respondent "freely, voluntarily and knowingly" waived his right to notice, appearance, or hearing prior to the entry of an order.
Neb. Ct. R. of Discipline 15 (rev. 2001) provides:
(A) Once a Grievance, a Complaint, or a Formal Charge has been filed, suggested, or indicated against a member, the member may voluntarily surrender his or her license.
(1) The voluntary surrender of license shall state in writing that the member knowingly admits or knowingly does not challenge or contest the truth of the suggested or indicated Grievance, Complaint, or Formal Charge and waives all proceedings against him or her in connection therewith.
(2) A voluntary surrender of license shall not terminate such Grievance, Complaint, or Formal Charge unless an appropriate order shall be entered by the Court.
Pursuant to rule 15, this court finds that respondent has voluntarily surrendered his license to practice law, admitted in writing that he has engaged in the conduct that violated his oath of office as well as DR 1-102(A)(1) and (4) and DR 9-102(A) and (B)(4) of the Code of Professional Responsibility, consented to the entry of an order of disbarment, and waived all proceedings against him.
Upon due consideration of the pleadings in this matter, the court finds that respondent's admission and waiver are knowingly made. The court accepts respondent's surrender of his license to practice law, finds that respondent should be disbarred, and hereby orders him disbarred from the practice of law in the State of Nebraska, effective immediately. Respondent shall forthwith comply with Neb. Ct. R. of Discipline 16 (rev. 2001), and upon failure to do so, he shall be subject to punishment for contempt of this court. Costs to be taxed against respondent.
JUDGMENT OF DISBARMENT.